IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-40932
                        _____________________



RICKY BERNARD MITCHELL,

                                                   Plaintiff-Appellant,

                                 versus

MARSHALL CITY OF; CHARLES WILLIAMS,
Police Chief,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                          (2:98-CV-114)
_________________________________________________________________
                          April 7, 2000

Before POLITZ, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     In this Title VII case alleging various instances of racial

discrimination and hostile work environment, we have carefully

reviewed the record, studied the briefs, and considered the points

made by counsel at oral argument.         Although the plaintiff argues

that the evidence in the record establishes the existence of

racially based disparate treatment, we cannot say that the district

court erred in concluding that the instances relied on by the

plaintiff   were   dissimilar,   and   thus   constituted   no   probative


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
evidence demonstrating discrimination in this case.   See Mayberry

v. Vought Aircraft Co., 55 F.3d 1086, 1089-90 (5th Cir. 1995).

Further, although there was evidence establishing that racial

epithets were uttered by employees of the Marshall City Police

Department at times relevant to this case, they do not appear to

have been directed at any employees of the police department, and

we cannot say that the conduct was so “severe or pervasive” as to

create a hostile work environment actionable under Title VII.

DeAngelis v. El Paso Municipal Police Officers Ass’n, 51 F.3d 591,

594 (5th Cir. 1995).

     We thus conclude that the judgment of the district court

dismissing the plaintiff’s complaint should be, and the same is

                                                 A F F I R M E D.




                                2